Citation Nr: 9914328	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1968, and from June 1977 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein it was held that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a bilateral foot 
disability.

A personal hearing was held before the undersigned Member of 
the Board, by means of video teleconferencing, in December 
1998.


FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder was 
denied by the Board by means of a decision rendered in June 
1991.

2.  The evidence received subsequent to June 1991, with 
regard to the veteran's claim for service connection for a 
bilateral foot disorder, is new, but is not material.


CONCLUSIONS OF LAW

1.  The Board's June 1991 decision, wherein service 
connection for a bilateral foot disorder was denied, is 
final.  38 U.S.C.A. § 7104(b) (West 1991).



2.  The evidence received subsequent to the Board's June 1991 
decision, wherein service connection for a bilateral foot 
disorder was denied, does not serve to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 

or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for a bilateral foot 
disorder was initially denied by VA in a November 1968 rating 
decision, wherein the Montgomery RO reviewed the veteran's 
service medical records and concluded that the bilateral claw 
toes that were noted on entrance examination were a 
constitutional or developmental abnormality, and accordingly 
were not a disability for VA purposes.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not initiate an appeal within the one-
year period therefor.  Likewise, the RO, by means of a June 
1978 rating action, denied service connection for a foot 
disorder 

classified as bilateral hallux valgus, again on the basis 
that this disability was congenital or developmental in 
nature, and had been manifested prior to enlistment.  The 
veteran was notified of this decision, and of appellate 
rights and procedures, but again did not initiate an appeal 
within the requisite one-year period for such action.

The veteran thereafter again requested service connection for 
a bilateral foot disorder and, after being denied by the RO 
on the basis that new and material evidence had not been 
submitted that would reopen his claim, perfected an appeal of 
that decision to the Board.  By means of a decision rendered 
in June 1991, the Board also held that new and material 
evidence had not been submitted with regard to his claim for 
service connection for a bilateral foot disability.  The 
Board noted that the evidence submitted subsequent to June 
1978 consisted primarily of a February 1985 VA medical record 
showing treatment for complaints of foot pain, and a March 
1990 statement from M. Veres, a private podiatrist, 
indicating that the veteran had been accorded treatment for 
an unspecified time for severe deformity of the feet.  The 
Board held that this evidence was not new and material, in 
that it was not relevant or probative with respect to the 
question of whether the bilateral foot disorder had its 
inception in, or increased in severity during, service.  

The evidence received subsequent to June 1991 consists of the 
veteran's high school transcripts and personnel records; 
statements from the veteran's mother and his former high 
school assistant football coach, indicating that the veteran 
had been in good health prior to his service; another 
statement from M. Veres, dated in April 1998, to the effect 
that he treated the veteran intermittently between 1989 and 
1994, that the veteran's "collapsing pes valgo planus" had 
been present since birth, and that the resultant 
metatarsalgia and capsulitis at the lesser 
metatarsophalangeal joints "would have [been] aggravated" by 
"[a]ny kind of physical activity"; and the veteran's 
testimony at a personal hearing, held before the undersigned 
Board Member in December 1998 by means of video 
teleconferencing.  This evidence, 

while "new" in the sense that it had not previously been 
associated with the veteran's claims folder, is, for the most 
part, not "new" as that term was defined by the Court in 
Colvin, supra; that is, it does not provide new information.  
The statement from the private podiatrist is essentially 
duplicative of the statement from him that was considered by 
the Board in June 1991, and relates only to treatment 
furnished the veteran many years after service.  It must be 
pointed out that neither statement furnishes a nexus or 
posits an etiological or causal relationship between current 
disability and service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also 38 C.F.R. § 3.303(d) (1998).  Similarly, the 
statement from the assistant football coach, and the 
veteran's own testimony, to the effect that the veteran had 
been in good health prior to his first period of service, is 
cumulative of information considered by the Board in June 
1991, inasmuch as the decision rendered at that time 
specifically acknowledges that the veteran "asserts that, 
prior to his military service, he played football, basketball 
and baseball without any problems."

In contrast, the veteran's high school transcripts and 
personnel records are new, in that they clearly present 
information that had not been known to the Board in June 
1991.  These records, however, are in no way material to the 
claim.  While they theoretically could be found to show that 
the veteran had good school attendance - and by inference 
that he did not have any significant health impairment such 
as a foot disability that would have resulted in repeated 
absences - they do not in fact demonstrate, or help to show 
in any manner whatsoever, that a bilateral foot disorder had 
not been manifested prior to his first period of service, or 
that any such disorder had been incurred in or aggravated by 
service.  See Evans, supra.

In brief, the evidence received by VA since the Board's June 
1991 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
bilateral foot disorder.  It therefore follows that the 
question of whether this claim is well grounded is 
immaterial, and need not be addressed.



ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a bilateral foot disorder, 
and the benefits sought with regard to that claim remain 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

